Citation Nr: 0018440	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome. 

2.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by respiratory symptoms following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  Entitlement to service connection for bronchial asthma.  



INTRODUCTION

The veteran had active military service from June 1988 to 
July 1991.  He served in Southwest Asia in support of the 
Persian Gulf War from January 1991 to May 1991.  He has had 
subsequent National Guard/Reserve duty. 

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1999 when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been accomplished, the appeal is once 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The evidence does not demonstrate the veteran currently 
has irritable bowel syndrome. 

3.  The evidence does not demonstrate the veteran currently 
has a chronic disability from an undiagnosed illness 
manifested by respiratory symptoms.  

4.  The evidence does not demonstrate the veteran currently 
has bronchial asthma.


CONCLUSIONS OF LAW

1.  Service connection for irritable bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Compensation pursuant to 38 C.F.R. § 3.317 for chronic 
disability from an undiagnosed illness manifested by 
respiratory symptoms following service in the Southwest Asia 
theater of operations during the Persian Gulf War is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).

3.  Service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

Service medical records show no gastrointestinal or 
respiratory complaints or treatment.  It appears that the 
veteran waived a discharge examination. 

A memorandum from the Department of the Army, 12th Engineer 
Battalion contained verification that the veteran was 
assigned to the organization and served in the Kuwait theater 
of operations from January 18, 1991 to May 19, 1991.  He was 
entitled to hazardous duty pay.  He was listed as being 
entitled to wear the National Defense Service Medal and the 
Southwest Asia Service Medal with two bronze stars.  

Another memorandum from the Department of the Army, 12th 
Engineer Battalion, contained verification that during the 
veteran's service in the Kuwaiti theater of operations, he 
resided within a twenty kilometer radius of the burning oil 
fires in Northern Kuwait for approximately sixty days.  
Furthermore the veteran was required to take eighteen pills 
of Nerve Agent Pyridostigmine Pretreatment [NAPP] over six 
days and 500 milligrams of Chloroquine for malaria 
prevention, for eight weeks.  

VA outpatient treatment records reflect treatment from March 
1994 to December 1994.  The veteran was examined in March 
1994 for gastrointestinal and pulmonary complaints.  The 
abdomen had no masses or tenderness.  The veteran reported 
upset stomach for two years with dark brown diarrhea two to 
three times a day.  He added that he had had symptoms since 
service in the Persian Gulf.  He denied weight loss, 
cramping, night bowel movements and nausea, and maintained 
that his appetite was good.  He denied that there was any 
blood, pus or mucous in the stools. Examination was normal.  
The assessment was multi-system complaints and chronic 
diarrhea.  Blood and lab tests [including stool ova and 
parasite testing] were ordered.  The veteran had 4+ mixed 
fecal flora but there were no ova or parasites found and no 
salmonella, shigella or campylobacter could be isolated.  On 
a June 1994 psychology consultation the veteran reported 
diarrhea since taking an anthrax decontaminant.  

The veteran underwent another outpatient consultation in July 
1994. He reported frequent colds as a child and had a 
tonsillectomy/adenoidectomy at age twelve.  He reported that 
he had worked on farms as a teen.  According to the history, 
while in Kuwait the veteran was a combat engineer and would 
build barricades and engage in demolition.  He related that 
he might have had chemical exposure after demolition of 
bunkers used to build SCUD missiles in Iraq.  The veteran 
gave a history of a bright orange plume suggestive of 
chemical exposure.  He also related that had been less than 
one-half mile from burning oil and he reported dysentery with 
exposure to open-pit latrines and sand flies.  

A colonoscopy was performed in December 1994. He reported a 
three-year history of diarrhea, the onset of which was 
reportedly during Operation Desert Storm in Saudi Arabia.  He 
related that he would have three to five watery bowel 
movements per day.  It was noted that stool studies were 
negative for parasitic infection or evidence of inflammation.  
The colonoscopy was ordered to evaluate for possible 
inflammatory bowel disease, colonic adenocarcinoma or other 
colonic lesions.  A prehistory and physical were performed in 
the gastrointestinal clinic in November 1994.  The impression 
was normal colonoscopy.  The veterans symptoms were felt to 
be most compatible with irritable bowel syndrome.  It was 
observed that the veteran had achieved significant response 
with decreased frequency of bowel movements to a once-a-day 
serving of Metamucil.  No further evaluation was indicated.  
The prescription was to continue use of Metamucil on a daily 
basis.  The biopsies were found to be within normal limits. 

In January 1995 the veteran was provided with a VA 
examination.  He reported that he was given several 
medications during his tour in the Persian Gulf including 
Chloroquine and Pyridostigmine.  He related that almost 
directly after taking the medication, he noted a fairly 
severe diarrhea.  He added that most of the immediate members 
of his unit also came down with diarrhea.  After service he 
reportedly continued to have the diarrhea.  He was advised 
that he had a spastic colon and Metamucil was prescribed.  
The veteran told the examiner that when taking Metamucil he 
would only have one diarrheal stool on arising in the 
morning.  Without Metamucil use he would reportedly have 
diarrhea three to four times per day.  He reported abdominal 
cramps during episodes of diarrhea.  He denied nausea, 
vomiting, blood in his stool and weight loss.  According to 
the veteran his appetite was good.  He denied losing any time 
from work due to his symptoms.  On examination the abdomen 
was flat.  There were no palpable organ or masses and no 
tenderness was detected.  Bowel sounds were normally active.  
The diagnosis was spastic colon with mild impairment.  In a 
supplemental handwritten note the examiner changed the 
diagnosis of spastic colon to irritable bowel syndrome with 
mild impairment. 

In January 1998 the veteran was provided with another VA 
examination.  The veteran reported at the onset of the 
interview that he had not missed any work due to illness.  He 
told the examiner that in 1991, during Operation Desert 
Storm, he had a sudden onset of diarrhea after being given an 
anti-nerve-agent pill.  He related that he continued to have 
symptoms but did not regularly seek medical care.  He 
reported that in 1993 he was examined at the Boise VA Medical 
Center and a diagnosis of irritable bowel syndrome was made 
and that in 1993 he had a colonoscopy that did not reveal any 
pathology.  He reported that he had last seen a physician in 
1994.  His symptoms included intermittent diarrhea with 
cramps and urgency.  The veteran described his stools as 
either watery or soft.  He denied any blood in the stool.  He 
told the examiner that prior to treatment he was having six 
to seven bowel movements per day.  Since starting Metamucil 
he would usually have three to four.  He also reported rare 
use of Imodium AD to control diarrhea.  On examination the 
abdomen was soft.  The liver was at the costal margin.  No 
other organ or masses could be palpated.  The veteran denied 
indigestion.  The diagnostic impression was irritable bowel 
syndrome by history with no disability. 

The RO sought a supplemental VA examination report and the 
claims folder was to be provided to the examiner.  The 
examiner affirmed that the only diagnosis made was of 
irritable bowel syndrome and that the veteran's history was 
compatible with the diagnosis.  The examiner further 
clarified that there were no other illnesses or diagnosed 
diseases of the digestive tract. 

Subsequent to the Board's January 1999 remand, the RO 
contacted the veteran upon several occasions, requesting that 
he provide information regarding any private medical 
treatment he had received for any of the claimed disabilities 
at issue.  No response was received from the veteran.  The RO 
sought medical records from the VA Medical Center as well and 
determined that the veteran had not sought further medical 
treatment from the VA.  

Similarly, the RO was asked upon remand to obtain reserve and 
national guard medical records directly from the 
organizations responsible for producing and maintaining those 
records.  Review of the file reveals the RO made 
conscientious efforts to obtain these records, but without 
success.  However, the Board is of the opinion that the 
absence of these records does not preclude our review of the 
veteran's appeal at this point as subsequent medical evidence 
consisting of the February 2000 VA records review and medical 
interpretation is available and has been reviewed.  

The RO arranged for the same VA physician who had previously 
examined the veteran in 1998 to perform a review of the 
veteran's medical records.  According to the February 2000 
report, the examiner concluded that the veteran's bowel 
symptoms were within normal limits and that the veteran did 
not warrant the diagnosis of irritable bowel syndrome.  The 
examiner noted the veteran's reported history of having three 
bowel movements a day, which were usually formed, but which 
were reduced to one bowel movement per day when he took 
Metamucil or other medication.  The examiner emphasized that 
although the veteran had had earlier symptoms which had 
suggested a diagnosis of irritable bowel syndrome, that 
diagnosis was not currently well-supported.  The examiner 
further opined that he did not believe the veteran's bowel 
symptoms were related to his time in service.

With regard to the veteran's respiratory symptoms, the 
examiner noted that when examined in January of 1995, he was 
apparently having respiratory symptoms, but at the time of 
the examination in January 1998, respiratory insufficiency 
was not found and the veteran seemed to be performing in a 
normal way without disabling symptoms.  Furthermore, upon 
additional examination in March 1998, no disease of the 
respiratory tract was found, and that there was no current 
evidence that the veteran had a pulmonary problem related to 
his military experience.


Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of the VA to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any cough 
in service will permit service connection of pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both signs, in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to:  fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system [upper or lower], 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id. 

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  Id. 


Analysis

The Board's review of this claim is necessarily less complete 
because of the veteran's failure to respond to the RO's 
request for recent medical records.  Because proceedings 
before the Board are ex parte and non-adversarial in nature, 
the VA is required by statute and by case law to assist 
appellants in developing well-grounded claims.  38 U.S.C.A. 
§ 5107.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, if the 
veteran wished to fully develop his claim, he had a 
corresponding duty to assist by providing the requested 
information regarding any medical treatment he has received.  
The Board therefore holds that, even though the veteran's 
claim has not been fully developed, the VA has fulfilled its 
duty to assist him.  We will thus proceed to evaluate the 
veteran's claim based on the evidence currently of record.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110.  The United States Court 
of Veterans Appeals has interpreted the requirement of 
current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this particular case, the evidence of record regarding the 
presence of a disability involving irritable bowel syndrome, 
bronchial asthma, or an undiagnosed illness manifested by 
respiratory symptoms was ambiguous when the Board's January 
1999 remand was promulgated.  At that time, the Board 
determined that the evidence was sufficient to render the 
three claims well-grounded.  Subsequent to the additional 
development accomplished upon remand, however, the evidence 
paints a clearer picture.  

Specifically, the most recent evidence of record shows that 
the veteran does not carry a current diagnosis of irritable 
bowel syndrome, bronchial asthma, or have symptomatology 
which a medical doctor has attributed to an undiagnosed 
respiratory illness.  Most persuasive of all is the February 
2000 VA examiner's opinion that the veteran does not 
currently suffer from irritable bowel syndrome, that his 
bowel symptomatology is within the range of normal, and that 
the bowel impairment which had previously been shown is not 
related to his period of service.  Therefore the Board finds 
that the evidence shows the veteran does not currently have 
irritable bowel syndrome and that service connection is 
therefore not warranted for irritable bowel syndrome.  

The evidence of record does not support a finding of the 
presence of a current respiratory disorder, to include 
bronchial asthma.  Again, the most persuasive evidence 
consists of the February 2000 opinion that respiratory 
insufficiency or respiratory disease is not currently 
present.  In the absence of a current disability, service 
connection would be inappropriate.  Review under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 leads 
the Board to the same conclusion.  Although the evidence of 
record contained objective indications of a possible 
respiratory disability in the form of symptoms such as 
shortness of breath and inconsistent pulmonary function 
studies; the most recent evidence of record, especially the 
January 1998 and February 2000 VA reports, indicates that the 
veteran does not currently exhibit objective indications of a 
chronic undiagnosed or diagnosable respiratory disability 
subsequent to his service in the Persian Gulf War arena.  As 
above, in the absence of evidence of a current disability, 
service connection must be denied.  

In reaching these conclusions, the Board has considered the 
veteran's contentions regarding the existence of these 
disabilities, although he has not submitted any recent 
argument regarding his current symptomatology.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Following a careful review of the evidence contained in the 
record before us, the Board further concludes that the 
evidence regarding the veteran's claimed symptomatology does 
not fall into an approximate balance, such as would warrant 
application of the benefit of the doubt standard.  38 C.F.R. 
§ 3.102.  The benefits sought are therefore denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for irritable bowel syndrome is denied. 

Compensation pursuant to 38 C.F.R. § 3.317 for chronic 
disability from an undiagnosed illness manifested by 
respiratory symptoms following service in the Southwest Asia 
theater of operations during the Persian Gulf War is denied.  

Service connection for bronchial asthma is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

